Citation Nr: 1719671	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee strain.

2.   Entitlement to a disability rating in excess of 10 percent for service-connected left knee strain.


REPRESENTATION

Appellant represented by:	Elizabeth L. Lunn, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1976 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was previously before the Board in October 2014 at which time it was remanded for additional development.  Unfortunately, the Board finds that it must remand the Veteran's appeal again due to a recent decision by the Court of Appeals for Veterans Claims (Court).  

After the Veteran's appeal was certified back to the Board, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

The Veteran was afforded VA examinations in October 2009, January 2010 and October 2015.  A review of the reports of these examinations reveals that, although range of motion testing of both knees was conducted at all examinations, it appears only active range of motion was obtained and it is unclear whether this was weight-bearing or nonweight-bearing.  Consequently, the Board finds that all three examinations are inadequate for rating purposes pursuant to Correia and remand is warranted for a new VA examination to obtain the appropriate range of motion testing.  In addition, a retrospective medical opinion would be helpful in satisfying the requirements of Correia.

Consequently, the Board finds that it must remand the Veteran's claim for additional development, to wit, a new VA examination.  Moreover, as the Veteran's claim is being remanded, his medical treatment records should be updated since the last VA treatment records in the claims file are from July 2015 and private treatment records are from September 2015.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his outstanding VA treatment records, including any from the VA Medical Center in Durham, North Carolina from August 2015 to the present.

2.  Contact the Veteran and ask him to provide VA with the names and addresses of all private medical care providers who have treated him for his bilateral knee disabilities since September 2015.  The Veteran should be asked to complete a release form authorizing VA to obtain the treatment records.  Advise him that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After all additional evidence from above is obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral knee strains.  The claims file must be made available to the examiner for his review.  The claims file and copies of all pertinent records should be made available to the examiner.  

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the bilateral knee strains.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination reports from October 2009, January 2010 and October 2015 and provide a retrospective opinion which identifies the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

3.  After ensuring the VA examination is adequate, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

